Case 1:19-cr-00111-TWP-DML Document 14 Filed 04/12/19 Page 1 of 2 PageID #: 32



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 UNITED STATES OF AMERICA,                       )
           Plaintiff,                            )
                                                 )
        vs.                                      )   CAUSE NO. 1:19-cr-0111-TWP-DML
                                                 )
 VIONN COMPTON,                                  )                         - 01
          Defendant.                             )


                     COURTROOM MINUTE FOR APRIL 9, 2019
                  HONORABLE TIM A. BAKER, MAGISTRATE JUDGE

        The parties appear for an initial appearance on the indictment filed on April 2, 2019.

 Defendant appeared in person and by FCD counsel Michael Donahoe. Government represented

 by AUSA Jeff Preston. USPO represented by Ryan Harrold.

        Financial affidavit approved. Counsel appointed.

        Charges, rights and penalties were reviewed and explained.

        Parties were ordered to disclose evidence on or before April 23, 2019.

        Defendant waived formal arraignment and reading of the indictment.

        Government did not seek pretrial detention and defendant ordered released.

        Government moved to unseal this cause of action and the same granted.

        Defendant released on conditions of pretrial release pending further proceedings before

 the court.


                                       _______________________________
       Date: 4/12/2019                  Tim A. Baker
                                        United States Magistrate Judge
                                        Southern District of Indiana
Case 1:19-cr-00111-TWP-DML Document 14 Filed 04/12/19 Page 2 of 2 PageID #: 33




 Distribution:

 all ECF-registered counsel of record via email generated by the court’s ECF system
